IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                  NOS. WR-38,531-02 & 38,531-03


                       EX PARTE JAMES DALE WILLIAMS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 1567892-A & 1553688-A IN THE 248TH DISTRICT COURT
                            FROM HARRIS COUNTY


         Per curiam.

                                               ORDER

         Applicant pleaded guilty to retaliation and aggravated assault with a deadly weapon. He was

sentenced to sixty years’ imprisonment for each offense, to run concurrently. Applicant did not

appeal his convictions. Applicant filed these applications for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that his pleas were involuntary because trial counsel

failed to investigate his psychiatric history. Applicant has alleged facts that, if true, might entitle him

to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App.

2013). Accordingly, the record should be developed. The trial court is the appropriate forum for
                                                                                                       2

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to file a supplemental response to Applicant’s claims. In developing the record, the trial court may

use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make specific findings of fact as to whether

Applicant’s medical records support his allegations about his mental health, whether Applicant told

trial counsel about his psychiatric history, and whether Applicant asked trial counsel to request the

trial court to order a psychiatric evaluation. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: July 28, 2021
Do not publish